DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 11 identify the uniquely distinct feature of transmitting information for adapting a hearing aid, transmitting a request and in an event that no compatibility of any of the stored sub-process instructions with the request is ascertained: outputting the request to a second participant and creating a sub-process instruction corresponding to the request with co-operation of the second participant outputting the sub-process instruction corresponding to the request to the first participant and permanently storing the sub-process instruction corresponding to the request in the networked computer infrastructure in combination with all the disclosed limitations of claims 1 and 11. 
The closest prior art, Boretzki (WO 2011/147998 A2) discloses a method for transmitting information for adapting a hearing aid, which comprises the steps of: transmitting a request concerning information of a sub-process of an adaptation and/or a sub-process of an operation of the hearing aid by a first participant to a networked computer infrastructure; checking the request via the networked computer infrastructure for compatibility with a plurality of stored sub-process instructions, where an event that compatibility with the request is ascertained, outputting a corresponding sub- process instruction to the first participant but fails to teach and in an event that no compatibility of any of the stored sub-process instructions with the request is ascertained: outputting the request to a second participant and creating a sub-process instruction corresponding to the request with co-operation of the second participant outputting the sub-process instruction corresponding to the request to the first participant and permanently storing the sub-process instruction corresponding to the request in the networked computer infrastructure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Delage (US 6058197) discloses a programming apparatus combination for programming an auditory prosthesis comprising a computer system and a portable programming device. The computer system comprises a general purpose operating system, a user interface for accepting auditory prosthesis programming information from a user, and a communications interface for communicating the programming information from the personal computer. The portable programming device comprises a user interface for accepting auditory prosthesis programming information from a user, a communications port for receiving the programming information from the computer system, and a programming system having a first mode of operation in which the auditory prosthesis is programmed using information provided through the user interface of the portable programming device without a need for connection to the computer system; and El-Hoiydi (US 9838929 B2) discloses a method of streaming an audio signal from an audio transmission device to first and second audio receiver devices via a Bluetooth link using a protocol that requires an audio data packet to be retransmitted if a positive packet receipt is not received. The first audio receiver device is synchronized to the audio transmission device to enable the first audio receiver device to receive an audio signal stream from the audio transmission device, the second audio receiver device is synchronized to the audio transmission device to enable the second audio receiver device to eavesdrop the audio signal stream to the first audio receiver device. When a positive packet receipt acknowledgement is not transmitted from the first audio receiver device to the audio transmission device, the audio transmission device repeats transmission of that audio data packet irrespective of whether the packet has been correctly received by the first audio receiver device. The prior art fails to anticipate or render the independent claims obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-2:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        29 July 2022